ON IMPOSITION OF SANCTIONS

THOMAS, J.
The records of this court reflect Appellant has filed a total of thirty-nine appeals in this court, three in another court of appeal, and numerous cases in federal court, virtually all of which have been dismissed or otherwise denied for one reason or another, including, but not limited to, frivolousness. Furthermore, this court has already issued an opinion forbidding Appellant from filing pro se pleadings with this court for abusing the judicial process. See Hall v. State, 94 So.3d 655 (Fla. 1st DCA 2012). With the litigation below and this appeal, Appellant continues this pattern of vexatious litigiousness. Consequently, we issued an order for Appellant to show cause as to why he should not be prohibited from appearing as a litigant in this court in any matter unless represented by counsel.
After considering Appellant’s response to our order to show cause, we prohibit Appellant from filing any further pro se pleadings in this court. Any pleadings or papers filed in this court regarding Appellant must be reviewed and signed by an attorney licensed to practice in this state. Accordingly, the clerk is directed not to accept any further pro se pleadings or filings from Appellant in any matter. See *883Perry v. Mascara, 959 So.2d 771 (Fla. 4th DCA 2007).
MARSTILLER, and MAKAR, JJ„ concur.